Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The following NON-FINAL Office Action is in response to Applicant communication filed on 01/26/2021.

Status of Claims
Applicant’s amendment amended claims 1, 11, and 21. Claims 2 and 12 were previously cancelled. Claims 1, 3-11, and 13-21 are currently pending and have been rejected as follows.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/14/2020 has been entered.

	Response to Arguments – 101 Rejection	
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.

	Examiner disagrees as when analyzing the claims under the Alice/Mayo framework it is seen that the claims recite an abstract idea of a mental process, specifically that of an observation and a judgment, as it facilitates the actions of receiving a report of sensor information, determining a number and type of available assets in a defined area based on the report (an observation that could be performed by a technician), finding that the number of available assets is outside a defined range (a judgement that could be performed by a technician), and then performing a remedial action based on the finding. Under further analysis the claims recite the additional elements of a sensor. It is seen in Applicant’s specification that the additional elements are recited with a high degree of generality and therefore merely examples of both merely applying the abstract idea to a generic hardware, or are insignificant extra-solution activity. Thus the claims are still ineligible under U.S.C. 101. Further clarification on this is laid out in the amended 101 rejection below.

Response to Arguments – 103 Rejection
Applicant argues that the previously applied prior art does not apply to the claims as they have been amended, specifically, the art of Murakami and O’Donnell, in that O’Donnell fails to disclose the act of analyzing a report from an asset.
Examiner disagrees as in O’Donnell the transmission (which is deemed equivalent to the report recited in Applicant’s specification) that is sent from the asset details location information, but also includes additional information such as whether the asset is in operation, and whether the area has been properly reserved. Following on this the server is able to make determinations 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	
Claim(s) 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

	Claim 21 is directed towards a computer readable medium for storing instruction code which is executed by a processor. The claim language is "computer readable medium" [148] in the specification states that the computer-readable medium "can be" located either in the machine or located at a remote site from which machine-readable instructions can be downloaded over a network. While computer readable storage medium is given an exemplary list that it "can be", 
(Paragraphs [0041] and [0138]: "Memory 240 can be any tangible, non-transitory computer readable storage medium, including but not limited to optical (e.g., CD, DVD, etc.), magnetic (e.g., tape), flash drive, hard drive, or other memory known in the art."), this does not meet the 
(are) considered to be part of an article (or article of manufacture)' this is not positively claimed or defined. Since the claim covers both statutory and non-statutory categories, the claim is rejected under signals per se.

Claim(s) 1, 3-11, and 13-21 is/are rejection under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

	Claims 1, 3-11, and 13-21 are directed towards actions that facilitate the actions of receiving a report of sensor information, determining a number and type of available assets in a defined area based on the report, finding that the number of available assets is outside a defined range, and then performing a remedial action based on the finding, which is considered a Mental Process (Observations, Evaluations, Judgments, and Opinions with the Aid of Pen and Paper). The claims do not integrate the abstract idea into a practical application, and do not include 
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1, and 3-10 are directed towards a method comprising at least one step, Claims 11 and 13-20 are directed toward a computing device which falls under the product category.
	Claim 21 is directed towards ineligible signals per se as described above. However, for the purpose of compact prosecution the claims are further analyzed under the Alice/Mayo framework as the body of the claims recite similar limitations to claims 1, 3-11, and 13-20.
	Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
	Regarding the Independent claims 1, 11, and 21, the following limitations recite the abstract idea of a mental process:
Receiving…a report providing sensor information…associated to the at least one asset
Determining a number and type of available assets in a defined area, based on the report…the determining comprising analyzing the report…
Finding that the number of available assets in the at least one type of assets falls outside a defined range
Performing a remedial action based on the finding
Dependent claim(s) 8 and 18 recite the additional step of:
Receiving, prior to the determining, scheduling data for one or more assets within the defined area

Under Step 2A, Prong Two, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims not only recite an abstract idea but, when considered as a whole, the additional elements fail to integrate the recited abstract idea into a practical application. The additional elements recited include:
Independent claims 1, 11, and 21 recite:
A computing device
A sensor
A processor
A communications subsystem
A computer readable medium for storing instruction code
These additional elements considered both as a whole or in combination do no more than recite elements that are either mere instructions to apply the exception to implement the abstract idea (“apply it”) on a computer (See MPEP 2106.05(f)). Or are insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in paragraph(s) [16], [36]-[39], [41], and [148].

	Under Step 2B, eligibility analysis evaluates whether the claims as a whole amounts to significantly more than the recite exception, i.e. whether any additional elements or combination 
	Dependent claim(s) 6, and 16 include the recitation of a geofence, however, as it is used in the alternative of ‘a shipping yard’ under examiner’s broadest reasonable interpretation, it is seen not as an additional element, but merely a description of possible data.
Dependent claim(s) 4-5 and 14-15 include sensor data, however, they are rejected for the same reasons stated above.
	Dependent claim(s) 3-10 and 13-20 recited limitations that further narrow the abstract idea of the independent claims and are thus rejected for the same reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1, 3-5, 7-8, and 10-11, and 13-15, 17-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 6701300 B1) in view of O'Donnell (US 2020/0032484 A1).

Claims 1, 11, and 21 –
	Murakami teaches the following:
A method at a computing device for pool management, the method comprising: (Murakami: Column 4 lines 52-67, "The host has a computing means (CPU) for performing the computation for instructing ... ")
A computing device configured for pool management, the computing device comprising: (Murakami: Column 4 lines 52-67, "The host has a computing means (CPU) for performing the computation for instructing ... ")
A computer readable medium for storing instruction code which, when executed by a processor on a computing device configured for pool management, causing the computing device to: (Murakami: Column 4 lines 52-67, "The host has a computing means (CPU) for performing the computation for instructing ... a storage device (memory), and a communication device for giving instructions to each vehicle.")
determining a number and type of available assets in a defined area…(Murakami: Column 3 line 67 - Column 4 line 7, "The sensor has a capability of identifying vehicle number in order to identify the vehicle ... "; Column 4 lines 19-26, "The vehicle is a self-propelled electric car. .. "; Column 4 lines 27-35, "The terminal is connected to a host computer. .. through a communication line ... sends the currently owned vehicle numbers in port P, the number of such vehicles in port P ... "), 
finding that the number of available assets in at least one type of assets falls outside a defined range; and  (Murakami: Column 6 lines 37-52, "An excess/shortage count computing sections computes the difference between a 
performing a remedial action based on the finding. (Murakami: Column 6 lines 37-52, "A vehicle relocation setting section on the basis of the vehicle excess or shortage count ... gives an instruction of relocation for moving the excess vehicle to another port ... ")
Murakami does not teach the following, however, in analogous art of asset organization and planning, O’Donnell teaches the following:
receiving, from at least one asset, a report providing sensor information from a sensor associated to the at least one asset; (O’Donnell: Paragraph 36, " ... the vehicle may broadcast one or more signals that identify the work area ... that indicate a current geographic location of the vehicle within the work area ... indicate a current operating status of the vehicle within the work area ... ") The Examiner interprets the broadcasted information of O'Donnell to be the equivalent to the report disclosed by the applicant.
….based on the report from the at least one asset the determining comprising analyzing the report by the computing device; (O'Donnell: Paragraph 32, “…the server 32 may receive the request 33 from the vehicle 10, may determine that the request 33 to reserve the work area 31 conflicts with a work area and/or work schedule of one or more other vehicles, and may transmit the communication 34, indicating the conflict, based on this determination. In some implementations, the communication 34 may identify the vehicle(s) associated with the conflict…”) 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Murakami, with the teachings of O’Donnell in order to more efficiently organize asset operation and planning. (O'Donnell: Paragraph 81, " ... shut downs and delays can be reduced or eliminated by autonomous resolution of work area conflicts.") (MPEP 2143 G).

Claims 3 and 13 –
	Murakami in view of O'Donnell teaches the limitations of claims 1 and 11. 
Murakami does not teach the following, however, in analogous art of asset organization and planning, O’Donnell teaches the following:
Wherein the report provides a location and loading status for the asset (O'Donnell: Paragraph 36, " ... the vehicle may broadcast one or more signals that identify the work area ... that indicate a current geographic location of the vehicle within the work area ... indicate a current operating status of the vehicle within the work area ... ")

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Murakami, with the teachings of O’Donnell in order to smooth asset operation and planning. (O'Donnell: Paragraph 

Claims 4 and 14 –
	Murakami in view of O'Donnell teach the limitations of claims 1 and 11: 
Murakami further discloses:
Wherein the report is based on sensor data from the defined area (Murakami: Column 5 lines 1-19, "On the basis of a demand detection signal caused when the ID number inputted by the user is recognized ... detects the number of demands actually occurring in the at port P ... the vehicle number detected by the sensor ... and the detection result of the vehicle comings and goings ... and the number of currently available vehicles in the port P.")

Claims 5 and 15 –
	Murakami in view of O'Donnell teach the limitations of claims 1, 4, 11, and 14: 
Murakami further discloses:
Wherein the sensor data includes camera data from the defined area (Murakami: Column 4 lines 5-7, "The sensor may be an optical sensor for optically reading the vehicle number on the vehicle.") While Murakami teaches an optical sensor to read "number written on the front or/and rear license plate of each vehicle or one that is written on a special portion of a vehicle such as its side or top," does not explicitly say the optical sensor is a camera, it is inherent that the optical sensor would be a camera device in order to read the numbers present on a license plate.

Claims 6 and 16 –
	Murakami in view of O'Donnell teaches the limitations of claims 1 and 11.
	Murakami does not teach the following, however, O’Donnell discloses the limitations below
Wherein the defined area is a geofence or shipping yard (O’Donnell: Paragraph 26, “A work area 31 may be defined by a set of geographic coordinates, which may define a boundary of the work area 31.”)

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Murakami, with the teachings of O’Donnell in order to smooth asset operation and planning. (O'Donnell: Paragraph 81, " ... shut downs and delays can be reduced or eliminated by autonomous resolution of work area conflicts.") (MPEP 2143 G).

Claims 7 and 17 –
	Murakami in view of O'Donnell teach the limitations of claims 1 and 11: 
Murakami further discloses:
Wherein the determining is for a current or future time period (Murakami: Column 2, lines 11-19, "comprising the steps of determining a forecast occurrence ride demand count for each of a plurality of delimited areas by adding a forecast ride demand count expected to occur within a scheduled time period to a currently owned ride demand count; determining a forecast occurrence vehicle count for 

Claims 8 and 18–
Murakami in view of O'Donnell teach the limitations of claims 1, 7, 11, and 17.
Murakami further discloses:
Wherein the computing device is further configured to receive, prior to the determining, scheduling data for one or more assets associated with the defined area. (Murakami: Column 2, lines 11-19, "comprising the steps of determining a forecast occurrence ride demand count for each of a plurality of delimited areas by adding a forecast ride demand count expected to occur within a scheduled time period to a currently owned ride demand count; determining a forecast occurrence vehicle count for each of the plurality of delimited areas by adding an arrival vehicle count expected to arrive within the scheduled time period to a currently owned vehicle count; determining an evaluation value based upon the forecast occurrence ride demand and the forecast occurrence vehicle count for each of the plurality of delimited areas ... "; Column 6 lines 37-52, "An excess/shortage count computing sections computes the difference between a forecast occurrence 

Claims 10 and 20–
	Murakami in view of O'Donnell teach the limitations of claims 1 and 11: 
Murakami further discloses:
Wherein the remedial action includes relocating at least one asset. (Murakami: Column 6 lines 37-52, "A vehicle relocation setting section on the basis of the vehicle excess or shortage count ... gives an instruction of relocation for moving the excess vehicle to another port ... ")

Claim(s) 9,and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US 6701300 B1) in view of O'Donnell (US 2020/0032484 A1) and Kumar (US 2017/035829 A1).


Claims 9 and 19 –
	Murakami in view of O'Donnell teaches the limitations of claims 1 and 11.
	Murakami in view of O'Donnell does not teach the limitations below, however, in analogous art of asset tracking, Kumar discloses the following:
Wherein the remedial action includes providing an alert from the computing device (Paragraph 179, " ... the tracking system can notify the mobile device ... a SMS message can be sent to the mobile device to check on the vehicle ... ")


Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Murakami in view of O’Donnell, with the teachings of Kumar in order more effectively track the location of an asset. (Kumar: Paragraph 7, "The tracking system can identify a tracking device as lost or can predict a future state of the tracking device based on a number of factors ... ")

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chu (US 2018/0197418 A1)
Brady (US 2019/0357005 A1)
Rakah (US 2015/0209803 A1)
Cronin (US 2017/0337339 A1)
Sherman (US 2016/0187150 A1)
Borg (US 2013/0040636 A1)
Rosenblatt (US 20200066155 A1)
Dorne (US 10460602 B2)
Sugimura (US 20200117216 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 575-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/SHELBY A TURNER/Examiner, Art Unit 3624